John M. Kellogg, P. J. (dissenting):
The question for the Commission to determine was what proportion of the hand was lost. It needed no evidence upon the subject. It saw the hand and no evidence could give it any additional information. The hearing was before a deputy commissioner. The Commission had promulgated certain rules as to proportionate losses to guide its deputies and itself perhaps in the ordinary cases where there was no contest. Under section 67 of the Workmen’s Compensation Law (as amd. by Laws of 1916, chap. 622) it had the right to make rules covering its method of hearing cases and as a guide to its subordinates in the performance of their duties. The deputy in this case stated the rule and the counsel raised no objection to it and did not ask to put in any evidence upon the subject or question the justice of the rule. Of course, the Commission could not decide a case in advance and fix rules to govern its own discretion or the discretion of its deputies in judicial decisions. But it may well say that in ordinary cases the loss- of the thumb and a finger is such a proportionate loss of the entire hand. The rules are not arbitrary; they are tentative suggestions which naturally will be followed in ordinary cases. The Commission made its award on the evidence. I favor an affirmance.
Cochrane,. J., concurs.
Award reversed and matter remitted to the 'Commission for further action.